Citation Nr: 0523723	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ) in May 2005.  


FINDING OF FACT

The veteran does not have hearing loss attributable to his 
period of military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hearing loss due to exposure to acoustic 
trauma while in service.  A review of the veteran's DD 214 
reflects that his military occupational specialty was 
Refrigeration and Air Conditioning Specialist.  The veteran 
testified at a video conference hearing in May 2005 that he 
operated and maintained air compressors at runways where 
planes took off.  He reported that he spent more time on the 
runway than sitting down working on air conditioners and 
refrigerators.  He testified that he was exposed to B-52 
bombers, KC-135 tankers, and F-101 fighter planes.  He 
reported that he had a history of ear infections after 
service.

The veteran's service medical records (SMRs) contain the 
veteran's entrance and discharge physical examinations.  The 
January 1962 entrance examination included a partially 
interpreted audiogram.  Audiometric testing revealed 
decreased hearing at 3,000 and 4,000 Hertz, respectively, for 
the veteran's left ear.  Puretone thresholds of 40 (50) and 
50 (55) decibels in the left ear were recorded at 3000 and 
4000 Hertz, respectively.  Audiometric testing for the right 
ear was un-interpreted but the veteran appeared to have 
decreased hearing in his right ear at 3000 Hertz.  The 
veteran's hearing was listed as 15/15 for the whispered voice 
test and the spoken voice test.  The veteran's November 1966 
discharge examination did not list results for the whispered 
voice test or the spoken voice test; however, the results of 
audiometric testing were included.  Audiometric testing 
revealed puretone thresholds of 0 (15), -5 (5), 5 (15), 40 
(50), and 40 (45) decibels in the right ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, and puretone 
thresholds of 0 (15), -5 (5), -5 (5), 30 (40), and 30 (35) 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  (The above puretone thresholds 
noted in parentheses indicate the conversion from ASA units 
to ISO units.)

Private treatment reports from R. Brown, M.D., dated from May 
2000 to May 2001 were associated with the claims file.  In 
May 2001, the veteran complained of an earache in his left 
ear.  An examination revealed that his tympanic membranes 
were red and retracted with no fluid present.  He was 
diagnosed with a sinus infection.  

Also associated with the claims file were private treatment 
reports from J. Muniz, D.O., dated from June 2001 to October 
2003.  In June 2001, the veteran was seen for a bilateral ear 
infection.  He was diagnosed with acute sinusitis and placed 
on antibiotics.  In July 2002, the veteran was seen for a 
clogged left ear and decreased hearing.  He was diagnosed 
with cerumen impaction and an ear lavage was performed.  In 
July 2003, the veteran was diagnosed with a neoplasm of 
unknown etiology near his right ear.  A biopsy was taken at 
that time.  

The veteran was afforded a VA audiology examination in 
December 2003.  The examiner reported that the claims file 
was reviewed.  The examiner noted that the veteran's 
partially interpreted audiogram dated in January 1962 
indicated that at enlistment, the veteran had a normal-to-
mild hearing loss in the right ear and a normal-to-moderate 
hearing loss in the left ear.  The examiner noted that at his 
discharge, the veteran exhibited a normal-to-mild hearing 
loss bilaterally.  The veteran reported that he worked in 
refrigeration and air conditioning while in service and that 
he was stationed on or near the flight line while detailed to 
air conditioning repair on aircraft and was not fitted with 
hearing protection.  He reported working his entire civilian 
career in air conditioning and refrigeration maintenance.  He 
reported having done some hunting and shooting a shotgun 
after service.

Audiometric testing revealed puretone thresholds of 5, 10, 
60, 80, and 95 decibels in the right ear, and of 15, 25, 60, 
95, and 105+ decibels in the left ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The veteran had a 
speech recognition score of 88 percent for the right ear and 
86 percent for the left ear.  The examiner diagnosed the 
veteran with normal-to-profound sensorineural hearing loss 
bilaterally.  The examiner noted that the audiogram attached 
to the veteran's entrance physical examination in 1962 
indicated that the veteran had hearing loss at his time of 
entry into service.  Additionally, at the time of his 
discharge from service, the veteran's hearing loss had not 
progressed and was very similar in nature to that at the time 
of entrance.  The examiner opined that it was less than 
likely that the veteran's current hearing loss was related to 
noise exposure while in the military.

In May 2005, Dr. Muniz provided a statement regarding the 
veteran's hearing loss.  He opined that the veteran's 
exposure to large aircraft left him with hearing loss which 
required the use of hearing aids.  

Also associated with the claims file are lay statements from 
the veteran, his family, and his friends dated in May 2005.  
All of the statements indicate that the veteran sustained 
hearing loss while in the military which requires the use of 
hearing aids.  The veteran also reported that he was not 
issued hearing protection while serving in the military.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100, (2004).  

In this case the veteran entered service with a documented 
hearing loss.  At his VA examination in December 2003, the VA 
examiner noted that the veteran's hearing loss was 
essentially unchanged from his entry into service compared to 
his separation from service.  There is no evidence of the 
veteran having a documented sensorineural hearing loss that 
met the criteria for a compensable rating within one year 
after service.  

Dr. Muniz opined that the veteran's hearing loss resulted 
from his exposure to large aircraft while in service.  
However, the records submitted from Dr. Muniz do not indicate 
that he treated the veteran for hearing loss.  Furthermore, 
there are no audiograms to document the veteran's hearing 
loss.  The private treatment records from both Dr. Muniz and 
Dr. Brown reflect no mention of any in-service acoustic 
trauma nor do they reflect any evaluation for hearing loss.  
Other than the veteran's entrance examination dated in 
January 1962 and his separation examination dated in November 
1965, the only audiogram of record is the December 2003 
audiogram obtained at the veteran's VA examination.  

The December 2003 VA audiology examiner reviewed the 
veteran's claims file and the veteran's contentions of 
exposure to acoustic trauma in service.  The examiner noted 
that the veteran had hearing loss at the time of his entry 
into service which had not progressed by the time of the 
veteran's discharge from service.  Consequently, this opinion 
is conclusive as to whether there was any increase in 
disability during service that might be evidence of any 
aggravation of a pre-existing disability.  The examiner also 
opined that the veteran's current hearing loss was less than 
likely related to his noise exposure in the military.

The veteran has argued that he was exposed to large aircraft 
noise while in service.  The Board notes that the veteran is 
capable of presenting lay evidence regarding his experiences.  
Nevertheless, where, as here, a medical opinion is required 
to diagnose the condition and to provide a nexus opinion to 
link current disability to military service, only a qualified 
individual can provide that evidence.  As a layperson, the 
veteran is not qualified to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because the 
medical opinion evidence provided by the VA examiner is 
supported by audiometric testing and by the examiner's review 
of the entire record, the Board finds that it is of greater 
evidentiary value than the other medical statement of record.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim of service connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.  Under the VCAA, VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete an application for benefits.  38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(a)(3) (2004).  There is 
no outstanding information or evidence needed to complete an 
application for benefits in this case.  

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The veteran is claiming service connection for hearing loss.  
The veteran's claim was denied in February 2004; with notice 
of the rating action provided in March 2004.  The rating 
action informed the veteran as to why the claim was denied.  
The veteran appealed.  The RO wrote to the veteran in 
November 2003 and informed him of the evidence/information 
required to substantiate a claim for service connection for 
hearing loss.  The veteran was asked to identify any source 
of evidence that VA could assist in obtaining and to submit 
evidence in his possession to the RO.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish service connection for hearing 
loss.  The veteran was kept informed of the evidence 
developed by VA.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and newly promulgated 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case SMRs and private treatment records were obtained 
and associated with the claims file.  The veteran was 
afforded a VA audiological examination.  The Board finds that 
every effort has been made to seek out evidence helpful to 
the veteran.  This includes specific evidence identified by 
the veteran and evidence discovered during the course of 
processing his claim.  The Board is not aware of any 
outstanding evidence and the veteran has not alleged that 
there is outstanding evidence.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


